Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 This office action is in response to the amendment filed on 05/03/2021.
Claims 1, 2, 9-10, 17 and 18 have been amended.
Claims 1-20 remain pending and have been examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Matthew Russell (Reg#:68,471) on 11/02/2021 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS

1.	(Currently Amended) An apparatus, comprising:
computer memory;
a processing circuit; and
logic stored in the computer memory and operative on the processing circuit, the logic configured to cause the processing circuit to:  
determine a build pipeline and a deployment pattern based on a strategy model and parameter data;
identify, with [[a]] the strategy model, a mapped set of attributes to build and deploy [[the]] computer code of an application as a cloud computing service in a cloud-based computing platform, the mapped set of attributes to identify commands and components required for the application to deploy as the cloud computing service, and the strategy model trained via training data to identify the mapped set of attributes from data points relating to building and deployment of a plurality of applications in the cloud-based computing platform; 
generate a container package from the computer code utilizing [[a]] the build pipeline, wherein the container package comprises a runtime machine and the mapped set of attributes identifying the commands and components to generate an image for the application;
generate the image from the container package; and
deploy the image in the cloud-based computing platform based on [[a]] the deployment pattern, the image enabled to execute in the cloud-based computing platform.

9.	(Currently Amended) A computer-implemented method, comprising:
determining a build pipeline and a deployment pattern based on a strategy model and parameter data;
identifying with [[a]] the strategy model executing by a computing system, a mapped set of attributes to build and deploy [[the]] computer code of an application as a cloud computing service in a cloud-based computing platform, the mapped set of attributes to identify commands and components required for the computer code to deploy as the cloud computing service , and the strategy model trained to identify the mapped set of attributes with data points relating to building and deployment of a plurality of other applications deployed in the cloud-based computing platform;
generating, by the computing system, a container package from the computer code based on [[a]] the build pipeline, the container package comprising a runtime machine and the mapped set of attributes identifying the commands and components to generate an image for the application;
generating, by the computing system, the image from the container package including the runtime machine, and the commands and components; and
deploying, by the computing system, the image based on [[a]] the deployment pattern, the image enabled to execute in the cloud-based computing platform.

17.	(Currently Amended) At least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed on a computing system, cause the computing system to:
determine a build pipeline and a deployment pattern based on a strategy model and parameter data;
identify, by [[a]] the strategy model, a mapped set of attributes to build and deploy [[the]] computer code of an application as a cloud computing service to deploy in a cloud-based computing platform, the mapped set of attributes to identify commands and components required for the cloud computing service to deploy as the cloud computing service , and the strategy model trained to identify the mapped set of attributes with data points relating to building and deployment of a plurality of other applications previously deployed in the cloud-based computing platform;
generate a container package from the computer code based on the [[a]] build pipeline, the container package comprising a runtime machine and the mapped set of attributes to identifying the commands and components to generate an image for the application;
generate the image from the container package including the runtime machine, and the commands and components; and
deploy the image based on [[a]] the deployment pattern, the image enabled to execute in the cloud-based computing platform.

Allowable Subject Matter
The following is an examiner’s statement of reasons for the identified allowable subject matter:

Hardinger (Hardinger et al, US8,225,281B1) discloses the claimed limitation about determining a build pipeline and a deployment pattern including identifying commands and components, required for the application to deploy in a cloud-based computing platform  in accordance with a build and deployment policy; generating, by the computing system, a container package  from the computer code based on the build pipeline; generating, by the computing system, application from the container package; and 30Attorney Docket No.: 1988.0073Cdeploying, the application based on the deployment pattern, and enabled to execute in the cloud-based computing platform.  
However, Hardinger does not explicitly disclose determining a build pipeline and deployment pattern based on or using a strategy mode trained with data points relating to building and deployment of a plurality of other applications, identifying with the strategy model executing by a computing system, a mapped set of attributes to build and deploy computer code of an application as a cloud computing service in a cloud-based computing platform, the mapped set of attributes to identify commands and components required for the computer code to deploy as the cloud computing service, and the strategy model trained to identify the mapped set of attributes with data points relating to building and deployment of a plurality of other applications deployed in the cloud-based computing platform, or generating a container package comprising a runtime machine and identifying commands and components to generate an image for 

Biskup (Biskup et al., US2018/0173502A1) discloses generating container package comprising a runtime machine and identifying commands and components to generate an image for an application, and generating an image from the container package including the runtime machine, and commands and components. Biskup further discloses a strategy model trained via training data.
However, Biskup does not explicitly disclose the model relating to building and deployment of a plurality of other applications or  identifying with the strategy model executing by a computing system, a mapped set of attributes to build and deploy computer code of an application as a cloud computing service in a cloud-based computing platform, the mapped set of attributes to identify commands and components required for the computer code to deploy as the cloud computing service, and the strategy model trained to identify the mapped set of attributes with data points relating to building and deployment of a plurality of other applications deployed in the cloud-based computing platform.

Herrin (Herrin et al., US10,565,093B1) discloses the similar strategy model trained via training data related to building and deployment of plurality of applications. 
However, Herrin combined with the reference in the record does not explicitly discloses  identifying with the strategy model executing by a computing system, a mapped set of attributes to build and deploy computer code of an application as a cloud 

Therefore, in view of recited apparatus comprising: computer memory; a processing circuit; and logic stored in the computer memory and operative on the processing circuit, the logic configured to cause the processing circuit to: “determine a build pipeline and a deployment pattern based on a strategy model and parameter data; identify, with the strategy model, a mapped set of attributes to build and deploy computer code of an application as a cloud computing service in a cloud-based computing platform, the mapped set of attributes to identify commands and components required for the application to deploy as the cloud computing service, and the strategy model trained via training data to identify the mapped set of attributes from data points relating to building and deployment of a plurality of applications in the cloud-based computing platform; generate a container package from the computer code utilizing the build pipeline, wherein the container package comprises a runtime machine and the mapped set of attributes identifying the commands and components to generate an image for the application; generate the image from the container package; and deploy the image in the cloud-based computing platform based on the deployment pattern, the image enabled to execute in the cloud-based computing platform” in claim 1 and the 
Consequently, dependent claims 2-8 contain the allowable subject matter.

Moreover, in view of recited method comprising: “determining a build pipeline and a deployment pattern based on a strategy model and parameter data; identifying with the strategy model executing by a computing system, a mapped set of attributes to build and deploy computer code of an application as a cloud computing service in a cloud-based computing platform, the mapped set of attributes to identify commands and components required for the computer code to deploy as the cloud computing service, and the strategy model trained to identify the mapped set of attributes with data points relating to building and deployment of a plurality of other applications deployed in the cloud-based computing platform; generating, by the computing system, a container package from the computer code based on the build pipeline, the container package comprising a runtime machine and the mapped set of attributes identifying the commands and components to generate an image for the application; generating, by the computing system, the image from the container package including the runtime machine, and the commands and components; and deploying, by the computing system, the image based on the deployment pattern, the image enabled to execute in the cloud-based computing platform” in claim 9 and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. 
Consequently, dependent claims 10-16 contain the allowable subject matter.

Further in view of recited at least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed on a computing system, cause the computing system to: “determine a build pipeline and a deployment pattern based on a strategy model and parameter data; identify, by the strategy model, a mapped set of attributes to build and deploy computer code of an application as a cloud computing service to deploy in a cloud-based computing platform, the mapped set of attributes to identify commands and components required for the cloud computing service to deploy as the cloud computing service, and the strategy model trained to identify the mapped set of attributes with data points relating to building and deployment of a plurality of other applications previously deployed in the cloud-based computing platform; generate a container package from the computer code based on the build pipeline, the container package comprising a runtime machine and the mapped set of attributes to identifying the commands and components to generate an image for the application; generate the image from the container package including the runtime machine, and the commands and components; and deploy the image based on the deployment pattern, the image enabled to execute in the cloud-based computing platform” in claim 17 and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. 
Consequently, dependent claims 18-20 contain the allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Willson et al., (US10,671,510B1) discloses a method to collect metrics during build process for software development project for checking based on policy mapped to rules for whether to allow the build process to processed.
Cillis et al., (US2018/0165385A1) discloses a method for generating metadata model and identifying deployment pattern based on the metadata model.
Wang et al., (US10,901,700B2) discloses a method to automatically generating and updating container image based on container with service runtime information and the change to the service runtime information.
Nogueira et al, (“Improving La Redoute’s CI/CD pipeline and DevOps processes by applying Machine Learning techniques”) discloses a method to use machine learning techniques as tools to improve the quality of software processes and products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Z. W./
Examiner, Art Unit 2192
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192